DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14 in the reply filed on March 25, 2022 is acknowledged.
Claims 15-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 25, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the wiring comprises a gate line and a data line that are insulated from each other, wherein the gate is electrically connected to the gate line through the via hole, and wherein the source is electrically connected to the data line through the via hole” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “154” has been used to designate both the source electrode and the drain electrode of the thin film transistor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 155.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 21 and 22.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 2, 5 and 9 are objected to because of the following informalities:  
It is suggested that “a via hole” be changed to “at least one via hole” (claim 1, line 3);
It is further suggested that “the via hole” be changed to “the at least one via hole” (claim 1, line 7);
It is further suggested that “the via hole” be changed to “a first via hole of the at least one via hole” (claim 2, line 6 and claim 9, line 6);
It is further suggested that “the via hole” be changed to “a second via hole of the at least one via hole” (claim 2, line 7 and claim 9, line 7);
It is further suggested that “PI” be changed to “polyimide (PI)” (claim 5, line 2).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2012/0138940 A1).
Regarding claim 1, Sato discloses in Figs. 1A-1B, 2-5 and related text a flexible array substrate 300 (¶¶ [0083]-[0085]), comprising: 
a substrate 30 comprising a first sub-substrate 30A and a second sub-substrate 30E which are stacked (¶ [0100]), wherein the second sub-substrate comprises a via hole H3/H6 (¶ [0106]); 
a wiring layer 67 between the first sub-substrate and the second sub-substrate (¶¶ [0078] and [0098]); and 
a pixel array layer 24 on a (top) side of the second sub-substrate facing away from the first sub-substrate (¶¶ [0078] and [0094]), wherein the wiring layer comprises a wiring 66/68 (¶ [0100]),
wherein the pixel array layer is electrically connected to the wiring through the via hole (¶ [0094]).
Regarding claim 2, Sato discloses the pixel array layer comprises a thin film transistor TRc (Fig. 5; ¶ [0078]), 
wherein the thin film transistor comprises a gate 41e and a source 41c (¶ [0094]), 
wherein the wiring comprises a gate line 66 and a data line 68 that are insulated from each other (¶ [0100]), 
wherein the gate is electrically connected to the gate line through the via hole H6 (¶ [0094]), and 
wherein the source is electrically connected to the data line through the via hole H3 (¶ [0106]).
Regarding claim 4, Sato discloses the second sub-substrate comprises at least one flexible substrate (¶ [0100]).
Regarding claim 5, Sato discloses a material of the at least one flexible substrate comprises PI (¶ [0100]).
Regarding claim 8, Sato discloses a flexible display device 100 comprising the flexible array substrate according to claim 1 (Figs. 1A-1B; ¶¶ [0077] and [0083]).
Regarding claim 9, Sato discloses the pixel array layer comprises a thin film transistor TRc (Fig. 5; ¶ [0078]), 
wherein the thin film transistor comprises a gate 41e and a source 41c (¶ [0094]), 
wherein the wiring comprises a gate line 66 and a data line 68 that are insulated from each other (¶ [0100]), 
wherein the gate is electrically connected to the gate line through the via hole H6 (¶ [0094]), and 
wherein the source is electrically connected to the data line through the via hole H3 (¶ [0106]).
Regarding claim 11, Sato discloses the second sub-substrate comprises at least one flexible substrate (¶ [0100]).
Regarding claim 12, Sato discloses a material of the at least one flexible substrate comprises PI (¶ [0100]).
Claims 1, 3-6, 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US 2017/0125505 A1).
Regarding claim 1, Oh discloses in Figs. 1-3, 17 and related text a flexible array substrate (Abstract, lines 1-2), comprising: 
a substrate 113 comprising a first sub-substrate (a first polyimide layer; i.e., a lowermost layer) and a second sub-substrate (a first barrier film layer, a second polyimide layer, and a second barrier film layer) which are stacked (¶ [0108]), wherein the second sub-substrate comprises a via hole 278/279 (¶ [0111]); 
a wiring layer 105 between the first sub-substrate and the second sub-substrate (¶¶ [0108] and [0116]); and
a pixel array layer 201/225/250 on a (top) side of the second sub-substrate facing away from the first sub-substrate (¶ [0107]), wherein the wiring layer comprises a wiring 105 (¶ [0106]), 
wherein the pixel array layer is electrically connected to the wiring through the via hole (¶ [0112]).
Regarding claim 3, Oh discloses the flexible array substrate comprises a main display region 10, a bending region 30, and a driving circuit region 20 (Figs. 1 and 17; ¶ [0052]), 
wherein the pixel array layer extends from the main display region to the driving circuit region (¶ [0053]), 
wherein the driving circuit region comprises a driving circuit (not shown; ¶ [0046]), and 
wherein in the driving circuit region, the driving circuit is electrically connected to the wiring through the pixel array layer (¶¶ [0046] and [0116]).
Regarding claim 4, Oh discloses the second sub-substrate comprises at least one flexible substrate (the second polyimide layer; ¶ [0108]).
Regarding claim 5, Oh discloses a material of the at least one flexible substrate comprises PI (¶ [0108]).
Regarding claim 6, Oh discloses the second sub-substrate further comprises at least one spacer layer (the first and second barrier film layers; ¶ [0108]), 
wherein the at least one flexible substrate and the at least one spacer layer are stacked alternately (¶ [0108]), and 
wherein one (the second barrier film layer) of the at least one spacer layer is in direct contact with the pixel array layer (Fig. 17; ¶¶ [0108]-[0109]; note: the second barrier film layer, being the uppermost layer of the multilayered substrate 113, is in direct contact with the buffer layer 117 of the pixel array layer).
Regarding claim 8, Oh discloses a flexible display device 100 comprising the flexible array substrate according to claim 1 (Fig. 1; ¶ [0043]).
Regarding claim 10, Oh discloses the flexible array substrate comprises a main display region 10, a bending region 30, and a driving circuit region 20 (Figs. 1 and 17; ¶ [0052]), 
wherein the pixel array layer extends from the main display region to the driving circuit region (¶ [0053]), 
wherein the driving circuit region comprises a driving circuit (not shown; ¶ [0046]), and 
wherein, in the driving circuit region, the driving circuit is electrically connected to the wiring through the pixel array layer (¶¶ [0046] and [0116]).
Regarding claim 11, Oh discloses the second sub-substrate comprises at least one flexible substrate (the second polyimide layer; ¶ [0108]).
Regarding claim 12, Oh discloses a material of the at least one flexible substrate comprises PI (¶ [0108]).
Regarding claim 13, Oh discloses the second sub-substrate further comprises at least one spacer layer (the first and second barrier film layers; ¶ [0108]), 
wherein the at least one flexible substrate and the at least one spacer layer are stacked alternately (¶ [0108]), and 
wherein one (the second barrier film layer) of the at least one spacer layer is in direct contact with the pixel array layer (Fig. 17; ¶¶ [0108]-[0109]; note: the second barrier film layer, being the uppermost layer of the multilayered substrate 113, is in direct contact with the buffer layer 117 of the pixel array layer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2017/0125505 A1) in view of Kim et al. (US 2018/0145124 A1).
Regarding claim 7, Oh discloses substantially the entire claimed invention, as applied to claim 6 above, including a material of the at least one spacer layer comprises an inorganic material (¶ [0108]).
Oh does not explicitly disclose the inorganic material is an inorganic insulating material.
Kim teaches in Fig. 6B and related text the inorganic material (of inorganic layers 605 and 607) is an inorganic insulating material (¶¶ [0073] and [0075]).
Oh and Kim are analogous art because they both are directed to flexible display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oh with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form Oh’s at least one spacer layer from an inorganic insulating material, as taught by Kim, in order to avoid causing short circuits among conductive elements of the pixel array layer.
Regarding claim 14, Oh discloses substantially the entire claimed invention, as applied to claim 13 above, including a material of the at least one spacer layer comprises an inorganic material (¶ [0108]).
Oh does not explicitly disclose the inorganic material is an inorganic insulating material.
Kim teaches in Fig. 6B and related text the inorganic material (of inorganic layers 605 and 607) is an inorganic insulating material (¶¶ [0073] and [0075]).
Oh and Kim are analogous art because they both are directed to flexible display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oh with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form Oh’s at least one spacer layer from an inorganic insulating material, as taught by Kim, in order to avoid causing short circuits among conductive elements of the pixel array layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811